On his motion for rehearing appellant directs our attention especially to Bill of Exception No. 4 and questions the disposition made of it in our former opinion. We have again carefully examined said bill. It is apparent therefrom that the affidavit upon which the search warrant issued was before the trial court when, in the jury's absence, he was investigating the question whether evidence as to the result of the search was admissible. The following recital is found in said bill:
"The defendant, Arthur Humphreys, now through counsel introduces in evidence the affidavit upon which the purported search warrant and seizure was based."
Further in the bill it is shown that certain objections were urged upon the ground stated that defects appeared in the affidavit. That instrument then being before the trial judge — and not now before us — we must of necessity assume that in the opinion of the trial judge the objections were not tenable and that in overruling them he acted correctly.
Finding no reason to question that correct disposition has already been made of the case, the motion for rehearing is overruled.
Overruled.